Citation Nr: 0932407	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to an increased (compensable) rating for 
residuals of a skull fracture. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to March 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran was scheduled to appear for a Board hearing in 
June 2009.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  

The issue of entitlement to an increased rating for residuals 
of a skull fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's countable income exceeded the maximum annual 
pension rate (MAPR) for receipt of pension benefits for a 
veteran and his spouse.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 1503, 1521, 5107(West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

The duty to notify was satisfied by way of a letter sent to 
the Veteran in January 2005, prior to the initial RO decision 
in this matter, which fully addressed income and net worth 
information, and.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  In any event, the appellant has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO has obtained all relevant evidence pertaining to the 
appellant's income and net worth, and the appellant has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In January 2005, the Veteran 
sent the appellant forms regarding Medical Expense Reports 
(VA Forms 21-8416) and Request for Details of Expenses (VA 
Form 21-8049).  However, the Veteran did not respond.  Absent 
his cooperation, the income exclusion provisions pertaining 
to his unreimbursed medical expenses cannot be applied.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist 
is not a one-way street, and that a claimant must provide VA 
with information solely within his possession that may be 
capable of substantiating a claim).

Since this decision is denied on the basis of excessive 
income, an examination to determine his employability is not 
necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran filed a claim for nonservice-connected pension 
benefits in December 2004.  At that time, he reported that he 
was receiving $2300 per month in short term disability 
benefits.  Thus, according to his own figures, his estimated 
income for 2005 would be $27,600.

A veteran who served on active duty during a period of war, 
as defined in the statute, and is permanently and totally 
disabled from a nonservice connected disability is entitled 
to receive a VA pension, to be adjusted according to the 
amount of his or her annual income.  38 U.S.C.A. § 1521

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
For determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273(a).  

Disability payments are not specifically excluded under 38 
C.F.R. § 3.272, and therefore are included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.  However, the 
Veteran has not submitted this information, so no such 
exclusions can be made.  

Effective December 1, 2004, the MAPR for a veteran with one 
dependent was $13,309.  See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.  Effective December 1, 2005, the MAPR was 
$13,885; and effective December 1, 2006, the MAPR was 
$14,313.  Id.  

Because the Veteran's income for 2005 well exceeds the 
statutory limit, he is not legally entitled to pension 
benefits.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law and not the evidence is dispositive, the claim should 
be denied due to the lack of entitlement under the law).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

The Veteran's current neurological residuals have been 
attributed to post-service causes and therefore, not 
considered in his increased rating claim.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  This decision was based, in 
part, on the opinion contained in the May 2005 VA examination 
report.  The examiner stated that the Veteran's treatment 
records from his post-service motor vehicle accident on 
December 23, 1983, from Merle West Hospital, Klamath Falls, 
were reviewed.  However, these private treatment records are 
not contained in the claims file.  For these records to be 
considered in formulating an opinion, they must be associated 
with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment from Merle West Hospital, 
Klamath Falls on December 23, 1983, and 
thereafter and associate those records 
with the Claims file.

2.  Schedule the Veteran for another 
examination to determine the nature and 
extent of his service connected residuals 
of a skull fracture. 

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


